 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GLENN WYATT ROBISON,                               No. 2:18-cv-0441 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff has filed a “motion to amend . . . rather [than] electing to object” to the

18   undersigned’s findings and recommendations filed December 4, 2018. See ECF No. 14. The

19   findings and recommendations reflect the court’s screening of the original complaint pursuant to

20   28 U.S.C. § 1915A, and recommend dismissal of this action for failure to state a potentially

21   cognizable claim for relief. See ECF No. 11. The court granted plaintiff’s prior request for

22   extended time to file objections to the findings and recommendations. See ECF Nos. 12, 13. In

23   his present motion, plaintiff requests a further extension of time to file objections if the court

24   denies his request to file an amended complaint. ECF No. 14.

25          For the reasons set forth in the court’s findings and recommendations, see ECF No. 11,

26   the undersigned finds that amendment of the complaint would be futile; the request will therefore

27   be denied. However, plaintiff will be granted an additional fourteen days to file objections to the

28   findings and recommendations; no further extensions of time will be granted.
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s motion for leave to file an amended complaint, ECF No. 14, is denied for the
 3   reasons set forth in the court’s screening order and findings and recommendations (see ECF No.
 4   11);
 5          2. Plaintiff is granted fourteen (14) days after service of this order to file objections to the
 6   findings and recommendations;
 7          3. No further extensions of time will be granted.
 8   DATED: March 4, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
